  

Exhibit 10.3

 

usell.com, Inc

2008 Equity Incentive Plan, as amended

  

1.           Scope of Plan; Definitions.

 

(a)          This 2008 Equity Incentive Plan (the “Plan”) is intended to advance
the interests of Money4Gold Holdings, Inc. (the “Company”) by enhancing the
ability of the Company to attract and retain qualified employees, consultants,
Officers, directors, by creating incentives and rewards for their contributions
to the success of the Company. This Plan will provide to (a) Officers and other
employees of the Company opportunities to purchase common stock (“Common Stock”)
of the Company pursuant to Options granted hereunder which qualify as incentive
stock options (“ISOs”) under Section 422(b) of the Internal Revenue Code of 1986
(the “Code”), (b) directors, Officers, employees and consultants of the Company
opportunities to purchase Common Stock in the Company pursuant to options
granted hereunder which do not qualify as ISOs (“Non-Qualified Options”); (c)
directors, Officers, employees and consultants of the Company opportunities to
receive shares of Common Stock of the Company which normally are subject to
restrictions on sale (“Restricted Stock”); (d) directors, Officers, employees
and consultants of the Company opportunities to receive grants of stock
appreciation rights (“SARs”); and (e) directors, Officers, employees and
consultants of the Company opportunities to receive grants of restricted stock
units (“RSUs”). ISOs, Non-Discretionary Options and Non-Qualified Options are
referred to hereafter as “Options.” Options, Restricted Stock, RSUs and SARs are
sometimes referred to hereafter collectively as “Stock Rights.” Any of the
Options and/or Stock Rights may in the Compensation Committee’s discretion be
issued in tandem to one or more other Options and/or Stock Rights to the extent
permitted by law.

 

This Plan is intended to comply in all respects with Rule 16b-3 (“Rule 16b-3”)
and its successor rules as promulgated under Section 16(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”) for participants who are subject to
Section 16 of the Exchange Act. To the extent any provision of the Plan or
action by the Plan administrators fails to so comply, it shall be deemed null
and void to the extent permitted by law and deemed advisable by the Plan
administrators. Provided, however, such exercise of discretion by the Plan
administrators shall not interfere with the contract rights of any grantee. In
the event that any interpretation or construction of the Plan is required, it
shall be interpreted and construed in order to ensure, to the maximum extent
permissible by law, that such grantee does not violate the short-swing profit
provisions of Section 16(b) of the Exchange Act and that any exemption available
under Rule 16b-3 or other rule is available.

 

(b)          For purposes of the Plan, capitalized words and terms shall have
the following meaning:

 

“Board” means the board of directors of the Company.

 

“Bulletin Board” shall mean the Over-the-Counter Bulletin Board.

 

“Chairman” means the chairman of the Board.

  

“Change of Control” means the occurrence of any of the following events: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; (ii)  the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction which requires
shareholder approval under applicable state law; or (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

 

“Code” shall have the meaning given to it in Section 1(a).

 

“Common Stock” shall have the meaning given to it in Section 1(a).

 

 

 

 

“Company” shall have the meaning given to it in Section 1(a) and also includes a
corporation which is a subsidiary corporation with respect to the Company within
the meaning of Section 425(f) of the Code.

 

“Compensation Committee” means the stock option committee of the Board, if any,
which shall consist of two or more members of the Board, each of whom shall be
both an “outside director” within the meaning of Section 162(m) of the Code and
a “non-employee director” within the meaning of Rule 16b-3. All references in
this Plan to the Compensation Committee shall mean the Board when (i) there is
no Compensation Committee or (ii) the Board has retained the power to administer
this Plan.

 

“Disability” means “permanent and total disability” as defined in Section
22(e)(3) of the Code or successor statute.

 

“Disqualifying Disposition” means any disposition (including any sale) of Common
Stock underlying an ISO before the later of (i) two years after the date of
employee was granted the ISO or (ii) one year after the date the employee
acquired Common Stock by exercising the ISO.

 

“Exchange Act” shall have the meaning given to it in Section 1(a).

 

“Fair Market Value” shall be determined as of the Trading Day on or the last
Trading Day before the date a Stock Right is granted and shall mean:

 

(1)         the closing price on the principal market if the Common Stock is
listed on a national securities exchange or the Bulletin Board.

 

(2)         if the Company’s shares are not listed on a national securities
exchange or the Bulletin Board, then the closing price if reported or the
average bid and asked price for the Company’s shares as published by Pink Sheets
LLC;

 

(3)         if there are no prices available under clauses (1) or (2), then Fair
Market Value shall be based upon the average closing bid and asked price as
determined following a polling of all dealers making a market in the Company’s
Common Stock; or

 

(4)         if there is no regularly established trading market for the
Company’s Common Stock, the Fair Market Value shall be established by the Board
or the Compensation Committee taking into consideration all relevant factors
including the most recent price at which the Company’s Common Stock was sold.

 

“ISO” shall have the meaning given to it in Section 1(a).

 

“Non-Discretionary Options” shall have the meaning given to it in Section 1(a).

 

“Non-Qualified Options” shall have the meaning given to it in Section 1(a).

 

“Officers” means a person who is an executive officer of the Company and is
required to file ownership reports under Section 16(a) of the Exchange Act.

 

“Options” shall have the meaning given to it in Section 1(a).

 

“Plan” shall have the meaning given to it in Section 1(a).

 

“Restricted Stock” shall have the meaning contained in Section 1(a).

 

“RSU” shall have the meaning given to it in Section 1(a).

 

“Rule 16b-3” shall have the meaning given to it in Section 1(a).

 

 

 

 

“SAR” shall have the meaning given to it in Section 1(a).

 

“Securities Act” means the Securities Act of 1933.

 

“Stock Rights” shall have the meaning given to it in Section 1(a).

 

“Trading Day” shall mean a day on which the New York Stock Exchange is open for
business.

 

“Transaction” has the meaning defined by Section 14(c).

 

2.             Administration of the Plan.

 

(a)          The Plan may be administered by the entire Board or by the
Compensation Committee. Once appointed, the Compensation Committee shall
continue to serve until otherwise directed by the Board. A majority of the
members of the Compensation Committee shall constitute a quorum, and all
determinations of the Compensation Committee shall be made by the majority of
its members present at a meeting. Any determination of the Compensation
Committee under the Plan may be made without notice or meeting of the
Compensation Committee by a writing signed by all of the Compensation Committee
members. Subject to ratification of the grant of each Stock Right by the Board
(but only if so required by applicable state law), and subject to the terms of
the Plan, the Compensation Committee shall have the authority to (i) determine
the employees of the Company (from among the class of employees eligible under
Section 3 to receive ISOs) to whom ISOs may be granted, and to determine (from
among the class of individuals and entities eligible under Section 3 to receive
Non-Qualified Options, Restricted Stock, RSUs and SARs) to whom Non-Qualified
Options, Restricted Stock, RSUs and SARs may be granted; (ii) determine when
Stock Rights may be granted; (iii) determine the exercise prices of Stock Rights
other than Restricted Stock and RSUs, which shall not be less than the Fair
Market Value; (iv) determine whether each Option granted shall be an ISO or a
Non-Qualified Option; (v) determine when Stock Rights shall become exercisable,
the duration of the exercise period and when each Stock Right shall vest; (vi)
determine whether restrictions such as repurchase options are to be imposed on
shares subject to or issued in connection with Stock Rights, and the nature of
such restrictions, if any, and (vii) interpret the Plan and promulgate and
rescind rules and regulations relating to it. The interpretation and
construction by the Compensation Committee of any provisions of the Plan or of
any Stock Right granted under it shall be final, binding and conclusive unless
otherwise determined by the Board. The Compensation Committee may from time to
time adopt such rules and regulations for carrying out the Plan as it may deem
best.

 

No members of the Compensation Committee or the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Stock
Right granted under it. No member of the Compensation Committee or the Board
shall be liable for any act or omission of any other member of the Compensation
Committee or the Board or for any act or omission on his own part, including but
not limited to the exercise of any power and discretion given to him under the
Plan, except those resulting from his own gross negligence or willful
misconduct.

 

(b)          The Compensation Committee may select one of its members as its
chairman and shall hold meetings at such time and places as it may determine.
All references in this Plan to the Compensation Committee shall mean the Board
if no Compensation Committee has been appointed. From time to time the Board may
increase the size of the Compensation Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefor, fill vacancies however caused or remove all members of
the Compensation Committee and thereafter directly administer the Plan.

 

(c)          Stock Rights may be granted to members of the Board, whether such
grants are in their capacity as directors, Officers or consultants. All grants
of Stock Rights to members of the Board shall in all other respects be made in
accordance with the provisions of this Plan applicable to other eligible
persons. Members of the Board who are either (i) eligible for Stock Rights
pursuant to the Plan or (ii) have been granted Stock Rights may vote on any
matters affecting the administration of the Plan or the grant of any Stock
Rights pursuant to the Plan.

 

 

 

 

(d)          In addition to such other rights of indemnification as he may have
as a member of the Board, and with respect to administration of the Plan and the
granting of Stock Rights under it, each member of the Board and of the
Compensation Committee shall be entitled without further act on his part to
indemnification from the Company for all expenses (including advances of
litigation expenses, the amount of judgment and the amount of approved
settlements made with a view to the curtailment of costs of litigation)
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding, including any appeal thereof, with respect to the administration
of the Plan or the granting of Stock Rights under it in which he may be involved
by reason of his being or having been a member of the Board or the Compensation
Committee, whether or not he continues to be such member of the Board or the
Compensation Committee at the time of the incurring of such expenses; provided,
however, that such indemnity shall be subject to the limitations contained in
any Indemnification Agreement between the Company and the Board member or
Officer. The foregoing right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each such member of the Board or the
Compensation Committee and shall be in addition to all other rights to which
such member of the Board or the Compensation Committee would be entitled to as a
matter of law, contract or otherwise.

 

(e)          The Board may delegate the powers to grant Stock Rights to Officers
to the extent permitted by the laws of the Company’s state of incorporation.

 

3.           Eligible Employees and Others.

 

(a)          (i)          ISOs may be granted to any employee of the Company or
any Related Corporation. Those Officers and directors of the Company who are not
employees may not be granted ISOs under the Plan. ISOs may not be granted unless
this Plan has been approved by the Company’s shareholders within one year after
it has been adopted by the Board.

 

(ii)         Subject to compliance with Rule 16b-3 and other applicable
securities laws, Non-Qualified Options, Restricted Stock, RSUs and SARs may be
granted to any director (whether or not an employee), Officers, employees or
consultants of the Company or any Related Corporation.

 

(iii)        The Compensation Committee may take into consideration a
recipient’s individual circumstances in determining whether to grant an ISO, a
Non-Qualified Option, Restricted Stock, RSUs or a SAR. Granting of any Stock
Right to any individual or entity shall neither entitle that individual or
entity to, nor disqualify him from participation in, any other grant of Stock
Rights.

 

(b)          All directors of the Company who are not employees or beneficial
owners of 10% or more of the Common Stock of the Company shall automatically
receive the following grant of Non-Qualified Options as appropriate:

 

(i)          Initial Grants. On the date on which this Plan is approved by the
Board or a person is first elected or appointed, whether elected by the
shareholders of the Company or appointed by the Board to fill a Board vacancy,
each non-employee director, except Neil McDermott, shall receive an automatic
grant of Non-Qualified Options and Restricted Stock (or RSUs if selected by the
director with such delivery deferral as the director may select) based upon Fair
Market Value. In lieu of Restricted Stock or RSUs, the director may elect to
receive Non-Qualified Options for the entire grant.

 

Qualifying Event  Stock Options   Restricted Stock  Initial appointment as
Chairman of the Board  $62,500   $62,500  Initial election or appointment of
non-employee director  $50,000   $50,000  Initial appointment as Chairman of a
Committee  $7,500   $7,500  Initial appointment as Committee Member  $5,000  
$5,000 

 

(ii)         Annual Grants. On July 1st of each year, each non-employee director
shall receive an automatic grant of Non-Qualified Options and Restricted Stock
(or RSUs if selected by the director with such delivery deferral as the director
may select) based upon Fair Market Value. In lieu of Restricted Stock or RSUs,
the director may elect to receive Non-Qualified Options for the entire grant.

 

Qualifying Event  Stock Options   Restricted Stock  Annual grant to Chairman of
the Board  $50,000   $50,000  Annual grant to non-employee director  $37,500  
$37,500  Annual grant to a Chairman of a Committee  $5,000   $5,000  Annual
grant to Committee Member  $3,750   $3,750 

 

 

 

 

(iii)        Vesting. All initial grants under this Section 3(b) shall vest
annually in equal increments over a three-year period following the date of the
automatic grant, subject to service in the capacity in which the grant is
received on the applicable vesting dates. Any fractional vesting shall be
rounded up one or two times, as applicable. All annual grants shall vest 12
months following the date of grant, subject to service with the Company in the
capacity in which the grant is received on the applicable vesting dates.

 

(iv)        All grants of Non-Qualified Options under this Section 3(b) shall be
exercisable for a period of five years unless otherwise provided by the Board.

 

(v)        All grants of Non-Qualified Options under this Section 3(b) are
subject to adjustment under Section 14.

 

(c)          The exercise price of the Options or SARs under Section 3 shall be
Fair Market Value or such higher price as may be established by the Compensation
Committee, the Board or by the Code. 

  

4.            Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 8,000,000 subject to adjustment as
provided in Section 14. Any such shares may be issued under ISOs, Non-Qualified
Options, Restricted Stock, RSUs or SARs, so long as the number of shares so
issued does not exceed the limitations in this Section. If any Stock Rights
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, or if the Company shall reacquire any unvested shares, the
unpurchased shares subject to such Stock Rights and any unvested shares so
reacquired by the Company shall again be available for grants under the Plan.

 

5.            Granting of Stock Rights.

 

(a)          The date of grant of a Stock Right under the Plan will be the date
specified by the Board or Compensation Committee at the time it grants the Stock
Right; provided, however, that such date shall not be prior to the date on which
the Board or Compensation Committee acts to approve the grant. The Board or
Compensation Committee shall have the right, with the consent of the optionee,
to convert an ISO granted under the Plan to a Non-Qualified Option pursuant to
Section 17.

 

(b)          Except for automatic grants under Section 3(b), the Board or
Compensation Committee shall grant Stock Rights to participants that it, in its
sole discretion, selects. Stock Rights shall be granted on such terms as the
Board or Compensation Committee shall determine except that ISOs shall be
granted on terms that comply with the Code and regulations thereunder.

 

(c)          A SAR entitles the holder to receive, as designated by the Board or
Compensation Committee, cash or shares of Common Stock, value equal to (or
otherwise based on) the excess of: (a) the Fair Market Value of a specified
number of shares of Common Stock at the time of exercise over (b) an exercise
price established by the Board or Compensation Committee. The exercise price of
each SAR granted under this Plan shall be established by the Compensation
Committee or shall be determined by a method established by the Board or
Compensation Committee at the time the SAR is granted, provided the exercise
price shall not be less than 100% of the Fair Market Value of a share of Common
Stock on the date of the grant of the SAR, or such higher price as is
established by the Board or Compensation Committee. A SAR shall be exercisable
in accordance with such terms and conditions and during such periods as may be
established by the Board or Compensation Committee. Shares of Common Stock
delivered pursuant to the exercise of a SAR shall be subject to such conditions,
restrictions and contingencies as the Board or Compensation Committee may
establish in the applicable SAR agreement or document, if any. The Board or
Compensation Committee, in its discretion, may impose such conditions,
restrictions and contingencies with respect to shares of Common Stock acquired
pursuant to the exercise of each SAR as the Board or Compensation Committee
determines to be desirable. A SAR under the Plan shall be subject to such terms
and conditions, not inconsistent with the Plan, as the Board or Compensation
Committee shall, in its discretion, prescribe. The terms and conditions of any
SAR to any grantee shall be reflected in such form of agreement as is determined
by the Board or Compensation Committee. A copy of such document, if any, shall
be provided to the grantee, and the Board or Compensation Committee may
condition the granting of the SAR on the grantee executing such agreement.

 

 

 

 

(d)          An RSU gives the grantee the right to receive a number of shares of
the Company’s Common Stock on applicable vesting or other dates. Delivery of the
RSUs may be deferred beyond vesting as determined by the Board or Compensation
Committee. RSUs shall be evidenced by an RSU agreement in the form determined by
the Board or Compensation Committee. With respect to an RSU, which becomes
non-forfeitable due to the lapse of time, the Compensation Committee shall
prescribe in the RSU agreement the vesting period. With respect to the granting
of the RSU, which becomes non-forfeitable due to the satisfaction of certain
pre-established performance-based objectives imposed by the Board or
Compensation Committee, the measurement date of whether such performance-based
objectives have been satisfied shall be a date no earlier than the first
anniversary of the date of the RSU. A recipient who is granted an RSU shall
possess no incidents of ownership with respect to such underlying Common Stock,
although the RSU agreement may provide for payments in lieu of dividends to such
grantee.

 

(e)          Notwithstanding any provision of this Plan, the Board or
Compensation Committee may impose conditions and restrictions on any grant of
Stock Rights including forfeiture of vested Options, cancellation of Common
Stock acquired in connection with any Stock Right and forfeiture of profits.
Unless otherwise provided for in a grant by the Board, Compensation Committee or
Officers, all grants of Stock Rights shall be subject to the grantee executing
the Company’s standard form of Stock Rights Agreement.

 

(f)          The Options and SARs shall not be exercisable for a period of more
than 10 years from the date of grant.

 

6.            Sale of Shares. The shares underlying Stock Rights granted to any
Officers, director or a beneficial owner of 10% or more of the Company’s
securities registered under Section 12 of the Exchange Act shall not be sold,
assigned or transferred by the grantee until at least six months elapse from the
date of the grant thereof.

 

7.            ISO Minimum Option Price and Other Limitations.

 

(a)          The exercise price per share relating to all Options granted under
the Plan shall not be less than the Fair Market Value per share of Common Stock
on the last trading day prior to the date of such grant. For purposes of
determining the exercise price, the date of the grant shall be the later of (i)
the date of approval by the Board or Compensation Committee or the Board, or
(ii) for ISOs, the date the recipient becomes an employee of the Company. In the
case of an ISO to be granted to an employee owning Common Stock which represents
more than 10 percent of the total combined voting power of all classes of stock
of the Company or any Related Corporation, the price per share shall not be less
than 110% of the Fair Market Value per share of Common Stock on the date of
grant and such ISO shall not be exercisable after the expiration of five years
from the date of grant.

 

(b)          In no event shall the aggregate Fair Market Value (determined at
the time an ISO is granted) of Common Stock for which ISOs granted to any
employee are exercisable for the first time by such employee during any calendar
year (under all stock option plans of the Company) exceed $100,000. Any ISO or
portion thereof which exceeds such limit (according to the order in which they
are granted) shall be treated as a Non-Qualified Option, notwithstanding any
contrary provision of the applicable agreement covering the ISO.

 

 

 

 

8.            Duration of Stock Rights. Subject to earlier termination as
provided in Sections 3, 5, 9, 10 and 11, each Option and SAR shall expire on the
date specified in the original instrument granting such Stock Right or this Plan
(except with respect to any part of an ISO that is converted into a
Non-Qualified Option pursuant to Section 17), provided, however, that such
instrument must comply with Section 422 of the Code with regard to ISOs and Rule
16b-3 with regard to all Stock Rights granted pursuant to the Plan to Officers,
directors and 10% shareholders of the Company.

 

9.            Exercise of Options and SARs; Vesting of Stock Rights. Subject to
the provisions of Sections 3 and 9 through 13, each Option and SAR granted under
the Plan shall be exercisable as follows:

 

(a)          The Options and SARs shall either be fully vested and exercisable
from the date of grant or shall vest and become exercisable in such installments
as the Board or Compensation Committee may specify.

 

(b)          Once an installment becomes exercisable it shall remain exercisable
until expiration or termination of the Option and SAR, unless otherwise
specified by the Board or Compensation Committee.

 

(c)          Each Option and SAR or installment, once it becomes exercisable,
may be exercised at any time or from time to time, in whole or in part, for up
to the total number of shares with respect to which it is then exercisable.

 

(d)          The Board or Compensation Committee shall have the right to
accelerate the vesting date of any installment of any Stock Right; provided that
the Board or Compensation Committee shall not accelerate the exercise date of
any installment of any Option granted to any employee as an ISO (and not
previously converted into a Non-Qualified Option pursuant to Section 17) if such
acceleration would violate the annual exercisability limitation contained in
Section 422(d) of the Code as described in Section 7(b).

 

10.           Termination of Employment or Relationship. Subject to any greater
restrictions or limitations as may be imposed by the Board’s Compensation
Committee or Officer upon the granting of any Option or SAR, if an optionee or
holder of an SAR ceases to be employed by the Company or his other relationship
with the Company terminates, other than by reason of death or Disability, no
further installments of his Options or SARs shall become exercisable, and his
Options or SARs shall terminate as provided for in the grant or on the day three
months after the day of the termination of his employment, whichever is earlier,
but in no event later than on their specified expiration dates. Employment shall
be considered as continuing uninterrupted during any bona fide leave of absence
(such as those attributable to illness, military obligations or governmental
service) provided that the period of such leave does not exceed 90 days or, if
longer, any period during which such optionee’s right to re-employment is
guaranteed by statute. A leave of absence with the written approval of the Board
shall not be considered an interruption of employment under the Plan, provided
that such written approval contractually obligates the Company or any Related
Corporation to continue the employment of the optionee after the approved period
of absence. Options or SARs granted under the Plan shall not be affected by any
change of employment within or the Company so long as the optionee continues to
be an employee of the Company or otherwise continues to perform services for the
Company.

 

11.           Death; Disability. Subject to any greater restrictions or
limitations as may be imposed by the Board or Compensation Committee upon the
granting of any Option or SAR:

 

(a)          If the holder of an Option or SAR ceases to be employed by the
Company by reason of his death, any Options or SARs of such employee may be
exercised to the extent of the number of shares with respect to which he could
have exercised it on the date of his death, by his estate, personal
representative or beneficiary who has acquired the Options or SARs by will or by
the laws of descent and distribution, at any time prior to the earlier of the
Options’ or SARs’ specified expiration date or one year from the date of the
grantee’s death.

 

(b)          If the holder of an Option or SAR ceases to be employed by the
Company, or a director can no longer perform his duties, by reason of his
Disability, he shall have the right to exercise any Option or SARs held by him
on the date of termination of employment or ceasing to act as a director until
the earlier of (i) the Options’ or SARs’ specified expiration date or (ii) one
year from the date of the termination of the person’s employment or ceasing to
act as a director.

 

 

 

 

12.          Assignment, Transfer or Sale.

 

(a)          No ISO granted under this Plan shall be assignable or transferable
by the grantee except by will or by the laws of descent and distribution, and
during the lifetime of the grantee, each ISO shall be exercisable only by him,
his guardian or legal representative.

 

(b)          Except for ISOs, all Stock Rights are transferable subject to
compliance with applicable securities laws and Section 6 of this Plan.

 

13.          Terms and Conditions of Stock Rights. Stock Rights shall be
evidenced by instruments (which need not be identical) in such forms as the
Board or Compensation Committee may from time to time approve. Such instruments
shall conform to the terms and conditions set forth in Sections 5 through 12
hereof and may contain such other provisions as the Board or Compensation
Committee deems advisable which are not inconsistent with the Plan. In granting
any Stock Rights, the Board or Compensation Committee may specify that Stock
Rights shall be subject to the restrictions set forth herein with respect to
ISOs, or to such other termination and cancellation provisions as the Board or
Compensation Committee may determine. The Board or Compensation Committee may
from time to time confer authority and responsibility on one or more of its own
members and/or one or more Officers of the Company to execute and deliver such
instruments. The proper Officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.

 

14.          Adjustments Upon Certain Events.

 

(a)          Subject to any required action by the shareholders of the Company,
the number of shares of Common Stock covered by each outstanding Stock Right,
and the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Stock Rights have yet been granted or which
have been returned to the Plan upon cancellation or expiration of a Stock Right,
as well as the price per share of Common Stock (or cash, as applicable) covered
by each such outstanding Option or SAR, shall be proportionately adjusted for
any increases or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company or the voluntary cancellation whether by
virtue of a cashless exercise of a derivative security of the Company or
otherwise shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board or Compensation
Committee, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to a Stock
Right. No adjustments shall be made for dividends or other distributions paid in
cash or in property other than securities of the Company.

 

(b)          In the event of the proposed dissolution or liquidation of the
Company, the Board or Compensation Committee shall notify each participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, a Stock Right will terminate
immediately prior to the consummation of such proposed action.

 

(c)          In the event of a merger or consolidation of the Company with or
into another corporation or the sale of all or substantially all of the
Company’s assets in a transaction requiring shareholder approval (either, a
“Transaction”), each outstanding Stock Right shall be assumed (as defined below)
or an equivalent option or right substituted by the successor corporation or a
parent or subsidiary of the successor corporation.  In the event that the
successor corporation refuses to assume or substitute for the Stock Rights and
in the event of a Change of Control or Transaction, the participants shall fully
vest in and have the right to exercise their Stock Rights as to which it would
not otherwise be vested or exercisable.  If a Stock Right becomes fully vested
and exercisable in lieu of assumption or substitution as the result of a Change
of Control or Transaction, the Board or Stock Option Committee shall notify the
participant in writing or electronically that the Stock Right shall be fully
vested and exercisable for a period of at least 15 days from the date of such
notice, and any Options or SARs shall terminate one minute prior to the closing
of the Transaction. For a Change in Control, the Stock Right shall remain
exercisable as long as permitted in the Stock Rights Agreement.

  

 

 

 

For the purposes of this Section 14(c), the Stock Right shall be considered
“assumed” if, following the merger, the option or right confers the right to
purchase or receive, for each share of Common Stock subject to the Stock Right
immediately prior to the merger, the consideration (whether stock, cash, or
other securities or property) received in the merger by holders of Common Stock
for each share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger is not solely common stock of the
successor corporation or its parent, the Board or Compensation Committee may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Stock Right, for each share of Common Stock
subject to the Stock Right, to be solely common stock of the successor
corporation or its parent equal in Fair Market Value to the per share
consideration received by holders of Common Stock in the merger.

 

(d)          Notwithstanding the foregoing, any adjustments made pursuant to
Section 14(a), (b) or (c) with respect to ISOs shall be made only after the
Board or Compensation Committee, after consulting with counsel for the Company,
determines whether such adjustments would constitute a “modification” of such
ISOs (as that term is defined in Section 425(h) of the Code) or would cause any
adverse tax consequences for the holders of such ISOs. If the Board or
Compensation Committee determines that such adjustments made with respect to
ISOs would constitute a modification of such ISOs it may refrain from making
such adjustments.

 

(e)          No fractional shares shall be issued under the Plan and the
optionee shall receive from the Company cash in lieu of such fractional shares.

 

15.         Means of Exercising Stock Rights.

 

(a)          An Option or SAR (or any part or installment thereof) shall be
exercised by giving written notice to the Company at its principal office
address. Such notice shall identify the Stock Right being exercised and specify
the number of shares as to which such Stock Right is being exercised,
accompanied by full payment of the exercise price therefor (to the extent it is
exercisable in cash) either (i) in United States dollars by check or wire
transfer; or (ii) at the discretion of the Board or Compensation Committee,
through delivery of shares of Common Stock having a Fair Market Value equal as
of the date of the exercise to the cash exercise price of the Stock Right; or
(iii) at the discretion of the Board or Compensation Committee, by any
combination of (i) and (ii) above. If the Board or Compensation Committee
exercises its discretion to permit payment of the exercise price of an ISO by
means of the methods set forth in clauses (ii) or (iii) of the preceding
sentence, such discretion need not be exercised in writing at the time of the
grant of the Stock Right in question. The holder of a Stock Right shall not have
the rights of a shareholder with respect to the shares covered by his Stock
Right until the date of issuance of a stock certificate to him for such shares.
Except as expressly provided above in Section 14 with respect to changes in
capitalization and stock dividends, no adjustment shall be made for dividends or
similar rights for which the record date is before the date such stock
certificate is issued.

 

(b)          Each notice of exercise shall, unless the shares of Common Stock
are covered by a then current registration statement under the Securities Act,
contain the holder’s acknowledgment in form and substance satisfactory to the
Company that (i) such shares are being purchased for investment and not for
distribution or resale (other than a distribution or resale which, in the
opinion of counsel satisfactory to the Company, may be made without violating
the registration provisions of the Securities Act), (ii) the holder has been
advised and understands that (1) the shares have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act and are subject to restrictions on transfer and (2) the
Company is under no obligation to register the shares under the Securities Act
or to take any action which would make available to the holder any exemption
from such registration, and (iii) such shares may not be transferred without
compliance with all applicable federal and state securities laws.
Notwithstanding the above, should the Company be advised by counsel that
issuance of shares should be delayed pending registration under federal or state
securities laws or the receipt of an opinion that an appropriate exemption
therefrom is available, the Company may defer exercise of any Stock Right
granted hereunder until either such event has occurred.

 

 

 

 

16.          Term, Termination and Amendment.

 

(a)          This Plan was adopted by the Board. This Plan may be approved by
the Company’s shareholders within one year from the date of Board approval,
which approval is required for ISOs, or on a later date.

 

(b)          The Board may terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on October 20, 2018. No Stock Rights may be
granted under the Plan once the Plan is terminated. Termination of the Plan
shall not impair rights and obligations under any Stock Right granted while the
Plan is in effect, except with the written consent of the grantee.

 

(c)          The Board at any time, and from time to time, may amend the Plan.
Provided, however, except as provided in Section 14 relating to adjustments in
Common Stock, no amendment shall be effective unless approved by the
shareholders of the Company to the extent (i) shareholder approval is necessary
to satisfy the requirements of Section 422 of the Code or (ii) required by the
rules of the principal national securities exchange or trading market upon which
the Company’s Common Stock trades. Rights under any Stock Rights granted before
amendment of the Plan shall not be impaired by any amendment of the Plan, except
with the written consent of the grantee.

 

(d)          The Board at any time, and from time to time, may amend the terms
of any one or more Stock Rights; provided, however, that the rights under the
Stock Right shall not be impaired by any such amendment, except with the written
consent of the grantee.

  

17.         Conversion of ISOs into Non-Qualified Options; Termination of ISOs.
The Board or Compensation Committee, at the written request of any optionee, may
in its discretion take such actions as may be necessary to convert such
optionee’s ISOs (or any installments or portions of installments thereof) that
have not been exercised on the date of conversion into Non-Qualified Options at
any time prior to the expiration of such ISOs, regardless of whether the
optionee is an employee of the Company or a Related Corporation at the time of
such conversion. Provided, however, the Board or Compensation Committee shall
not reprice the Options or extend the exercise period or reduce the exercise
price of the appropriate installments of such Options without the approval of
the Company’s shareholders. At the time of such conversion, the Board or
Compensation Committee (with the consent of the optionee) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the Board
or Compensation Committee in its discretion may determine, provided that such
conditions shall not be inconsistent with this Plan. Nothing in the Plan shall
be deemed to give any optionee the right to have such optionee’s ISOs converted
into Non-Qualified Options, and no such conversion shall occur until and unless
the Board or Compensation Committee takes appropriate action. The Compensation
Committee, with the consent of the optionee, may also terminate any portion of
any ISO that has not been exercised at the time of such termination.

 

18.         Application of Funds. The proceeds received by the Company from the
sale of shares pursuant to Options or SARS (if cash settled) granted under the
Plan shall be used for general corporate purposes.

 

19.         Governmental Regulations. The Company’s obligation to sell and
deliver shares of the Common Stock under this Plan is subject to the approval of
any governmental authority required in connection with the authorization,
issuance or sale of such shares.

 

20.         Withholding of Additional Income Taxes. In connection with the
granting, exercise or vesting of a Stock Right or the making of a Disqualifying
Disposition the Company, in accordance with Section 3402(a) of the Code, may
require the optionee to pay additional withholding taxes in respect of the
amount that is considered compensation includable in such person’s gross income.

 

To the extent that the Company is required to withhold taxes for federal income
tax purposes as provided above, if any optionee may elect to satisfy such
withholding requirement by (i) paying the amount of the required withholding tax
to the Company; (ii) delivering to the Company shares of its Common Stock
(including shares of Restricted Stock) previously owned by the optionee; or
(iii) having the Company retain a portion of the shares covered by an Option
exercise. The number of shares to be delivered to or withheld by the Company
times the Fair Market Value of such shares shall equal the cash required to be
withheld.

 

 

 

 

21.         Notice to Company of Disqualifying Disposition. Each employee who
receives an ISO must agree to notify the Company in writing immediately after
the employee makes a Disqualifying Disposition of any Common Stock acquired
pursuant to the exercise of an ISO. If the employee has died before such stock
is sold, the holding periods requirements of the Disqualifying Disposition do
not apply and no Disqualifying Disposition can occur thereafter.

 

22.         Continued Employment. The grant of a Stock Right pursuant to the
Plan shall not be construed to imply or to constitute evidence of any agreement,
express or implied, on the part of the Company to retain the grantee in the
employ of the Company, as a member of the Company’s Board or in any other
capacity, whichever the case may be.

 

23.         Governing Law; Construction. The validity and construction of the
Plan and the instruments evidencing Stock Rights shall be governed by the laws
of Delaware. In construing this Plan, the singular shall include the plural and
the masculine gender shall include the feminine and neuter, unless the context
otherwise requires.

 

24.         Compliance with Section 409A of the Code. To the extent that the
Board or the Compensation Committee determines that any Stock Right granted
under this Plan is subject to Section 409A of the Code, the agreement evidencing
such Stock Right shall incorporate the terms and conditions required by Section
409A of the Code. To the extent applicable, this Plan and the Stock Right
agreement shall be interpreted in accordance with Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, in the event that,
the Board or the Compensation Committee determines that any Stock Right may be
subject to Section 409A of the Code, the Board or the Compensation Committee may
adopt such amendments to this Plan and the applicable Stock Right agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Board
or the Compensation Committee determines are necessary or appropriate to (i)
exempt the Stock Right from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Stock Right,
or (ii) comply with the requirements of Section 409A of the Code.

 

25.         Forfeiture of Stock Rights. Notwithstanding any other provision of
this Plan, if provided for in a written agreement issuing Stock Rights all
vested Stock Rights shall be immediately forfeited at the option of the Board in
the event of:

 

(a)          Termination for any reason including without cause and including,
but not limited to, fraud, theft, employee dishonesty and violation of Company
policy;

 

(b)          Purchasing or selling securities of the Company without written
authorization in accordance with the Company’s inside information guidelines
then in effect;

 

(c)          Breaching any duty of confidentiality including that required by
the Company’s inside information guidelines then in effect;

 

(d)          Competing with the Company;

 

(e)          Being unavailable for consultation after leaving the Company’s
employ if such availability is a condition of any agreement between the Company
and the Employee;

 

(f)          Recruitment of Company personnel after termination of employment,
whether such termination is voluntary or for cause;

 

(g)          Failure to assign any invention or technology to the Company if
such assignment is a condition of employment or any other agreements between the
Company and the Employee; or

 

(h)          A finding by the Company’s Board that the Employee has acted
against the interests of the Company.

 

 

 

 

Removal of an Officer or director by the Board or shareholders, as applicable,
shall not constitute termination within the meaning of Section 25(a).

 

The Board or the Compensation Committee may impose other forfeiture restrictions
which are more or less restrictive and require a return of profits from the sale
of Common Stock as part of said forfeiture provisions if such forfeiture
provisions and/or return of provisions are contained in a Stock Rights or
similar agreement.

 

Money4Gold Holdings, Inc.

Amendment to the 2008 Equity Incentive Plan

 

Money4Gold Holdings, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as
follows:

 

Section 4 of the Plan shall be deleted and replaced by the following:

 

4.          Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 27,000,000 subject to adjustment as
provided in Section 14. Any such shares may be issued under ISOs, Non-Qualified
Options, Restricted Stock, RSUs or SARs, so long as the number of shares so
issued does not exceed the limitations in this Section. If any Stock Rights
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, or if the Company shall reacquire any unvested shares, the
unpurchased shares subject to such Stock Rights and any unvested shares so
reacquired by the Company shall again be available for grants under the Plan.

  

Upstream Worldwide, Inc.

Second Amendment to the 2008 Equity Incentive Plan

 

Upstream Worldwide, Inc. amends its 2008 Equity Incentive Plan by deleting
Section 3(b) and re-lettering Section 3(c) as Section 3(b).

usell.com, Inc.

Amendment to the 2008 Equity Incentive Plan

  

usell.com, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as follows:

 

Section 4 of the Plan shall be deleted and replaced by the following:

  

4.           Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 4,264,437 subject to adjustment as
provided in Section 14. Any such shares may be issued under ISOs, Non-Qualified
Options, Restricted Stock, RSUs or SARs, so long as the number of shares so
issued does not exceed the limitations in this Section. If any Stock Rights
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, or if the Company shall reacquire any unvested shares, the
unpurchased shares subject to such Stock Rights and any unvested shares so
reacquired by the Company shall again be available for grants under the Plan.

 

 

 

 

usell.com, Inc.

Amendment to the 2008 Equity Incentive Plan

  

usell.com, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as follows:

 

Section 4 of the Plan shall be deleted and replaced by the following:

  

4.           Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 584,296 subject to adjustment as provided
in Section 14. Any such shares may be issued under ISOs, Non-Qualified Options,
Restricted Stock, RSUs or SARs, so long as the number of shares so issued does
not exceed the limitations in this Section. If any Stock Rights granted under
the Plan shall expire or terminate for any reason without having been exercised
in full or shall cease for any reason to be exercisable in whole or in part, or
if the Company shall reacquire any unvested shares, the unpurchased shares
subject to such Stock Rights and any unvested shares so reacquired by the
Company shall again be available for grants under the Plan.

 

uSell.com, Inc.

Amendment to the 2008 Equity Incentive Plan

 

uSell.com, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as follows:

 

Section 4 of the Plan shall be deleted and replaced by the following:

 

4.           Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 1,382,023 subject to adjustment as
provided in Section 14. Any such shares may be issued under ISOs, Non-Qualified
Options, Restricted Stock, RSUs or SARs, so long as the number of shares so
issued does not exceed the limitations in this Section. If any Stock Rights
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, or if the Company shall reacquire any unvested shares, the
unpurchased shares subject to such Stock Rights and any unvested shares so
reacquired by the Company shall again be available for grants under the Plan.

 

uSell.com, Inc.

Amendment to the 2008 Equity Incentive Plan

 

uSell.com, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as follows:

 

Section 4 of the Plan shall be deleted and replaced by the following:

 

4.           Common Stock. The Common Stock subject to Stock Rights shall be
authorized but unissued shares of Common Stock, par value $0.0001, or shares of
Common Stock reacquired by the Company in any manner, including purchase,
forfeiture or otherwise. The aggregate number of shares of Common Stock which
may be issued pursuant to the Plan is 1,582,023 subject to adjustment as
provided in Section 14. Any such shares may be issued under ISOs, Non Qualified
Options, Restricted Stock, RSUs or SARs, so long as the number of shares so
issued does not exceed the limitations in this Section. If any Stock Rights
granted under the Plan shall expire or terminate for any reason without having
been exercised in full or shall cease for any reason to be exercisable in whole
or in part, or if the Company shall reacquire any unvested shares, the
unpurchased shares subject to such Stock Rights and any unvested shares so
reacquired by the Company shall again be available for grants under the Plan.

 



 

